Per Curiam.
By order dated August 13, 2008, the New Jersey Supreme Court suspended respondent from practice for a period of three months, effective September 2, 2008. The order was the result of a charge in New Jersey of third degree possession of cocaine and respondent’s entry into a pretrial intervention program. At the time of the crime, respondent was a Union County assistant prosecutor. As part of the pretrial intervention program conditions, respondent has forfeited his job and future public employment in New Jersey.
Petitioner moves for an order imposing reciprocal discipline (see 22 NYCRR 806.19). Respondent has submitted an affidavit in mitigation in which he asks this Court to forgo reciprocal suspension from practice.
Under all of the circumstances presented, we conclude that the ends of justice will be served by imposing upon respondent the same discipline as was imposed by the New Jersey Supreme Court, namely a three-month suspension from practice. Upon any application for reinstatement, respondent shall show reinstatement to practice in New Jersey in addition to the requirements set forth in this Court’s rules (see 22 NYCRR 806.12 [b]).
Cardona, P.J., Peters, Spain, Malone Jr. and Stein, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of three months, effective immediately, and until further order of this Court; and it is further ordered that, for *1085the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys {see 22 NYCRR 806.9).